Citation Nr: 9926506	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-37 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection cervical spine 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel

	


INTRODUCTION

The veteran served on active duty from July 1964 to November 
1967, from June 1976 to May 1979, and from February 1981 to 
June 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The cervical spine disability did not have its onset 
during active service, nor was it due to an aggravating 
injury.

3.  The claim for service connection for lumbar spine 
disability is not plausible.  There is no medical evidence 
linking current lumbar spine disability to a disease or 
injury during service.


CONCLUSIONS OF LAW

1.  The veteran's current cervical spine disability was not 
incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991);  38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The claim for service connection for lumbar spine 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991);  38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records for the veteran's first and second 
periods of service make no reference to pathology of the 
cervical or lumbar spine.

During the veteran's January 1981 service entrance 
examination, his upper extremities, lower extremities, spine 
and neurologic condition were clinically evaluated as normal.

Service medical records of treatment in August 1982 show that 
the veteran had been  hospitalized for 5 days with complaints 
of cervical muscle spasms after a heavy strain.  X-rays were 
noted to be unremarkable.

Service medical records of treatment in September 1982 
indicate that the veteran complained of muscle spasms of the 
right shoulder and neck.  There was radiation of pain into 
the right upper extremity.

Service medical records of treatment in September 1982 and 
October 1982 reflect that the veteran complained of pain in 
the thoracic spine and right shoulder.  The October 1982 
records reflect a 3 month history of pain in the thoracic 
spine and right shoulder after an injury in which the veteran 
lifted, dropped, and caught a 75 to 80 pound can of paint. 

During the veteran's April 1983 service discharge 
examination, the lower extremities, upper extremities, spine, 
and neurologic system were clinically evaluated as normal.

VA records of treatment and consultation in June 1986 reflect 
a diagnosis of neck pain suggestive of muscle strain versus 
myofascial pain.

VA X-rays in June 1986 revealed degenerative change of the 
cervical spine with osteophytic bony spurring and foraminal 
encroachment at the levels of C4, C5, and C6.  Also diagnosed 
was intervertebral joint space narrowing at the level of C5-
6.

VA X-rays of the cervical spine in August 1993 revealed 
severe degenerative changes of the cervical spine, mostly 
involving cervical vertebral levels C4 through C6.  There 
were also narrowed discs at C3-4 and bridging osteophytes 
from C2 to C6.

VA X-rays of the lumbar spine in August 1993 revealed mild 
degenerative changes of the lumbar spine.

A VA report of examination in August 1993 includes diagnoses 
of chronic neck pain and chronic lumbosacral sprain syndrome.

A VA electrodiagnostic test in September 1993 revealed 
multilevel right cervical radiculopathy involving dorsal 
primary rami at C5, C6, C8 with acute changes.  At the C7 
level ventral and dorsal primary rami involved acute and 
chronic changes.

The veteran underwent a VA orthopedic examination in July 
1998.  After review of the veteran's medical records and 
physical examination of the veteran, the examining physician 
found that the veteran had symptoms and signs consistent with 
a chronic strain of the right shoulder.  The veteran was 
noted to have cervical degenerative disc disease shown by 
radiographs.  The examiner opined that it was likely that the 
chronic pain in the neck, upper shoulder, and upper dorsal 
area of the back was more related to the cervical 
degenerative changes than the chronic shoulder problem.

According to the physician, the 1986 medical records 
indicated that significant degenerative change was already 
present in the cervical spine.  It was this physician's 
considered opinion that at the time of the original injury in 
1982, significant degenerative disc disease was already 
present.  He believed that the current pathology of the 
cervical spine was related to the injury of 1982, and 
indicated that development of symptoms in the neck from the 
underlying degenerative changes were aggravated by the 
described injury.

The orthopedist concluded by noting that there were no 
symptoms referable to the degenerative changes in the 
cervical spine prior to the described injury.  He stated that 
this was not an unusual situation.  He opined that the injury 
of 1982 did not cause the development of cervical 
degenerative disc disease.  He felt that degenerative disc 
disease was already present and, as detailed above, was 
aggravated by the described injury.

Also in July 1998, the veteran underwent a VA neurological 
examination.  After physical examination of the veteran and 
review of his medical records, the neurologist diagnosed the 
veteran as having cervical degenerative arthritis and 
cervical disc disease with radiculopathy.  She opined that 
the veteran's cervical complaints were secondary to an 
arthritic process which had probably been accelerated by the 
veteran's abuse of heroin, cocaine, and alcohol.  She further 
opined that it was not probable, based on cervical X-rays, 
the onset of complaints, and the veteran's current 
symptomatology, that the veteran's current complaints could 
be attributed in any manner to the events of 1992 [sic] when 
the veteran served in the Navy.  In this examiner's view, the 
veteran would have had a degree of arthritis based on 
heredity and lifestyle, absent his involvement in the 
military service.

The veteran underwent a VA neurological evaluation in 
February 1999.  After review of the veteran's medical records 
and physical examination, the neurologist's impression was 
cervical spondylosis without evidence of current 
radiculopathy.  The examiner opined that the type of injury 
that the  veteran experienced in 1982, where his arm was 
extended downward and he was trying to catch a falling can of 
paint, would not be expected to lead to the development of 
cervical spondylosis.  Furthermore, he wrote, to the extent 
that the veteran had cervical spondylosis present at that 
time, he did not feel that the described inservice injury 
would have led to any significant change in the ultimate 
clinical outcome related to the veteran's cervical 
spondylosis.  

He elaborated that cervical spondylosis was essentially a 
degenerative arthritic condition.  He stated that hereditary 
factors may play some role as to why some individuals do and 
some do not develop this condition.  He stated that this 
single event (the inservice injury) would in no way have 
affected the veteran's underlying problem of cervical 
spondylosis over nearly a 20-year period of time.  The 
examiner additionally found that the veteran was having 
problems in the right shoulder and lower back which were not 
associated with neurological findings, and deferred 
functional limitations associated with these conditions to an 
orthopedist.  

During a second VA examination in February 1999, the veteran 
was diagnosed with moderate to severe cervical spine 
degenerative disc disease and spondylosis;  right shoulder 
impingement syndrome;  and lumbar spine spondylosis.  After 
physical examination of the veteran and review of the medical 
records, the examiner found that the only service-connected 
pathology was the right shoulder impingement syndrome, which 
started in 1982.  The examiner stated that the level of disc 
degeneration of the cervical spine from C3 distally through 
C7 could not be caused by the type of injury sustained by the 
veteran.  He also noted that that although the 
electrodiagnostic studies revealed radiculopathy on the 
right, there was currently no evidence of radiculopathy;  and 
that the lumbar spine disc degeneration at L4-L5 was not 
service-related.   

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110, 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

Lumbar Spine

There is no medical "nexus" evidence of record linking 
current disability of the lumbar spine to an inservice 
disease or injury.  Accordingly, the claim for service 
connection for disability of the lumbar spine must be denied 
as not well grounded.  Epps.  

The Board further notes that the veteran is not entitled to a 
presumption of service connection for arthritis.  The medical 
evidence does not show, and the veteran has not contended, 
that he had lumbar spine disability to a compensable degree 
within one year after discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The Board acknowledges the veteran's contention, implicit or 
explicit, that he has current residuals, in the form 
spondylosis of the lumbar spine, as a result of an inservice 
injury during which he strained his back while handling a 
heavy can of paint.  A competent medical opinion to this 
effect would be required to well-ground the veteran's claim.  
The veteran, as a lay person, is not competent to provide 
medical opinions, so that his assertions as to medical 
diagnosis or causation cannot constitute evidence of a well-
grounded claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit. 

Cervical Spine

It is acknowledged that in August 1982, the veteran 
experienced cervical muscle spasm resulting in 5 days' of 
hospitalization, with complaints noted for about a month 
thereafter.  X-ray films of the cervical spine were 
unremarkable.  His separation physical examination was 
negative for cervical spine pathology.  Thereafter, he 
experienced pain in the cervical spine about 4 years later, 
with degenerative changes noted on X-ray films.  This was 
several years after separation from service. 

In 1998 and 1999, the veteran was afforded several VA 
orthopedic and neurological evaluations.  Each examiner 
reviewed the evidence in a thorough manner.  In one instance, 
an orthopedist, in July 1998, opined that the veteran already 
had degenerative changes in the cervical spine when he was 
injured in 1982, and that the injury aggravated the 
degenerative disc disease.   

A second physician was given an opportunity to evaluate the 
veteran in July 1998.  Her assessment was in opposition to 
the orthopedist.  In her opinion, any number of life events, 
including substance abuse could have contributed to the 
degenerative disc disease and degenerative arthritis of the 
cervical spine.  She concluded that based on X-ray findings, 
the onset of complaints, and the current symptomatology, that 
it was unlikely that the present pathology did not develop as 
a result of a 1982 injury.  

The Board has considered the February 1999 opinion that 
"[t]he level disc degeneration of the cervical spine from C3 
distally through C7 could not be caused by the type of injury 
sustained by the [veteran]", as well as the February 1999 
opinion that the type of injury that the  veteran experienced 
in 1982, where his arm was extended downward and he was 
trying to catch a falling can of paint, would not be expected 
to lead to the development of cervical spondylosis.

In summary, there is no medical evidence contemporaneous with 
the veteran's service establishing that the veteran had 
disability of the cervical spine prior to his 1982 injury, 
which would have been aggravated by service.  In the Board's 
view, the preponderance of the medical evidence shows that 
the veteran did not develop a disability of the cervical 
spine as a result of his inservice injury to the neck.  
Accordingly, service connection for cervical spine disability 
is not granted.


ORDER

Service connection for cervical spine disability is denied.

Service connection for lumbar spine disability is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

